DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 10/28/2021. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to the van Riel reference, page 14 of the remarks, “the cited paragraphs do not describe selecting a page array (i.e., the purported free list) from the plurality of page arrays based on the size associated with the selected page array.”
The Examiner respectfully disagrees. “The page array 102 may be indexed, such as by virtual memory addresses.” Paragraph [0020] of van Riel (emphasis added). As an example, if the virtual memory address is 4-bits in size, the page array 102 would include 24 = 16 page entries. If the virtual address is 6-bits in size, then the 6 = 64 page entries. At least this would be the understanding of those of ordinary skill in the art after reading the van Riel reference. 
Since van Riel teaches “a plurality of page arrays may be used. For example, a first page array may store page entries corresponding to memory pages having a first size…. A second page array may store page entries corresponding to memory pages having a second size that is different than the first size.” Para 0021. In para 0050, van Riel teaches that the identification of available (free) pages or sub-pages may be performed by traversing the page array (or the plurality of page arrays) based on a size of the requested page, para 0050. As van Riel teaches traversing the plurality of page arrays, a particular page array is identified (e.g., selected) and from which a set of physical sub-pages are allocated to the virtual page number, paras 0050-0055 and FIG. 3A. Furthermore, “The page array 102 may be indexed, such as by virtual memory addresses.” Paragraph [0020] (emphasis added). As an example, if the virtual memory address is four-bits in size, the page array 102 would include sixteen page entries. If the virtual memory address is six-bits in size, then the page array 102 would include sixty four page entries. Therefore, when a plurality of page arrays are traversed, this means that the page array 102 that is selected corresponds to the size of the virtual memory address and the selection is based on the size of the page array 102 since the size of the virtual memory address dictates the size of the page array 102.
	In view of the foregoing remarks, independent claims 1, 8, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. US 5,598,553 (“Richter”) in view of van Riel et al. US 2017/0075582 (“van Riel”).
As per independent claim 1, Richter teaches A device (Paging system related to RISC (reduced instruction set computer), CISC (complex instruction set computer), and other CPU architectures is described, col 3 lines 44-51), comprising:
an address translation buffer (FIG. 2 is a diagram of a typical translation-lookaside buffer or TLB, col 3 lines 52-53) configured to, for each virtual page number of a plurality of virtual page numbers (A table of entries 63 is stored in a RAM array. One entry 64 is shown having a virtual page number field 66, a physical page number field 68, and attributes field 70, col 3 lines 53-55 and FIG. 2), store a mapping associated with the virtual page number (FIG. 9 illustrates a TLB entry 64C with the above described fields and additionally a valid mask field 88 (mapped to the claimed mapping), col 10 lines 58-60 and FIG. 9), wherein
the mapping identifies a set of physical subpages allocated for the virtual page number (The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references. As an example, a bit-mask 
the set of physical subpages includes at least a first physical subpage of a plurality of contiguous subpages in a physical memory region and excludes at least a second physical subpage of the plurality of contiguous subpages in the physical memory region (If only one valid sub-block is allowed for every bit-mask in the sub-fields 90, 91, 92, and 93, then the encoding would identify only a single valid sub-block of the eight sub-blocks for each sub-field, col 11 lines 18-36 and FIG. 9).
Richter discloses all of the claimed limitations from above, and additionally discloses memory management circuitry coupled to the TLB and valid bit fields, but does not explicitly teach “a memory management unit coupled with the address translation, wherein the memory management unit is configured to” and “select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number and based on size associated with the free list” and “select the set of physical subpages for allocating to the virtual page number from the selected free list” and “in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers” and “determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number”.
However, in an analogous art in the same field of endeavor, van Riel teaches a memory management unit coupled with the address translation buffer (A kernel manages system resources of the computer system, such as memory, para 0003. The wherein the memory management unit is configured to,
select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number and based on size associated with the free list (“a plurality of page arrays may be used. For example, a first page array may store page entries corresponding to memory pages having a first size…. A second page array may store page entries corresponding to memory pages having a second size that is different than the first size.” Para 0021. In para 0050, van Riel teaches that the identification of available (free) pages or sub-pages may be performed by traversing the page array (or the plurality of page arrays) based on a size of the requested page, para 0050. As van Riel teaches traversing the plurality of page arrays, a particular page array is identified (e.g., selected) and from which a set of physical sub-pages are allocated to the virtual page number, paras 0050-0055 and FIG. 3A. Furthermore, “The page array 102 may be indexed, such as by virtual memory addresses.” Paragraph [0020] (emphasis added). As an example, if the virtual memory address is four-bits in size, the page array 102 would include sixteen page entries. If the virtual memory address is six-bits in size, then the page array 102 would include sixty four page entries. Therefore, when a plurality of page arrays are traversed, this means that the page array 102 that is selected corresponds to the size of the virtual memory address and the selection is based on the size of the page array 102 since the size of the virtual memory address dictates the size of the page array 102), 
select the set of physical subpages for allocating to the virtual page number from the selected free list (Referring to FIG. 3A, at step 302, a kernel 
in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers (FIG. 5B is an organizational diagram illustrating a layout of a virtual memory address of a sub-page, para 0095. As shown, the address (0x201000) is a 32-bit address that includes an upper thirteen bits that identify the page frame number 506 of a sub-page, para 0096 and FIG. 5B),
determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number (Referring to FIG. 4, at action 414, the page entry is determined to correspond to a sub-page, rather than a page, and therefore the page frame number is determined for the sub-page, para 0081. For a sub-page, the page frame number may be the page frame number of sub-page 506 bits that are to the left of the page offset 508 (see FIG. 5B). Accordingly, by identifying that the page frame number is for a sub-
Given the teaching of van Riel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter with “a memory management unit coupled with the address translation, wherein the memory management unit is configured to” and “select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number and based on size associated with the free list” and “select the set of physical subpages for allocating to the virtual page number from the selected free list” and “in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers” and “determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number”. The motivation would be that the invention permits improved management of page entry data structures, para 0003 of van Riel.
As per dependent claim 2, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein for each virtual page number of the plurality of virtual page numbers, the mapping associated with the virtual page number is different from the free list and comprises a bit vector (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. containing:
an asserted bit for each physical subpage of the plurality of contiguous physical subpages that is allocated for the virtual page number (If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14);
a deasserted bit for each physical subpage in the physical memory region that is not allocated for the virtual page number (If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).
As per dependent claim 3, Richter in combination with van Riel discloses the device of claim 1. Richter teaches further comprising a SELECT circuit coupled with the address translation buffer (Logic block 96 (FIG. 10) coupled with sub-page validity buffer 94 (SPVB) along with regular TLB 63, col 12 lines 46-47 and col 13 line 26), wherein the SELECT circuit is configured to, for each virtual page number of the plurality of virtual page numbers, determine the physical subpage number by calculating an index of an ith least significant asserted bit in the bit vector, wherein i represents the requested virtual subpage number (Referring to FIG. 10, logic block 96 uses the sub-page validity entry transferred over bus 99 to control combinatorial logic and comparators for comparing the sub-page defined in SPVB entry 95 with the page offset address 52. If the page offset address is found to lie within a 
As per dependent claim 7, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein: the free list is coupled with the memory management unit and contains a set of one or more nodes, each node in the set of one or more nodes includes a bit vector and identifies a partially free physical memory region, and the bit vector identifies a first subset of free subpages in the partially free physical memory region and a second subset of allocated subpages in the partially free physical memory region (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63. If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).
As per claims 8-10 and 13-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3, 7, and 7.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 6 of van Riel.

As per claims 19 and 20, these claims are rejected based on arguments provided above for similar rejected claim 7.
Claims 4-6, 11-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of van Riel and in further view of Desai US 2014/0108766 (“Desai”).
As per dependent claim 4, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein the address translation buffer is a translation lookaside buffer (TLB) (FIG. 2 is a diagram of a typical translation-lookaside buffer or TLB, col 3 lines 52-53).
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches and further comprises, for each virtual page number of the plurality of virtual page numbers, a precomputed translation field configured to associate a speculated virtual subpage number with a precomputed physical subpage number identifying a physical subpage allocated for the speculated virtual subpage number (Prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner. Because the TLB prefetch buffer 240 may be populated without replacing an entry in the TLB 210, there is no penalty for a speculative prefetch that is not actually needed, paras 0036-0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a 
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “and further comprises, for each virtual page number of the plurality of virtual page numbers, a precomputed translation field configured to associate a speculated virtual subpage number with a precomputed physical subpage number identifying a physical subpage allocated for the speculated virtual subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 5, Richter in combination with van Riel discloses the device of claim 1. Richter teaches further comprising a SELECT circuit (Logic block 96 (FIG. 1) coupled with sub-page validity buffer 94 (SPVB) along with regular TLB 63, col 12 lines 46-47 and col 13 line 26) configured to.
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches in response to receiving the requested virtual subpage number: compare the requested virtual subpage number with a speculated virtual subpage number; if the requested virtual subpage number matches the speculated virtual subpage number, determine the physical subpage number by reading the precomputed physical subpage number from the precomputed translation field; and if the requested virtual subpage number does not match the speculated virtual subpage number, determine the physical subpage number by calculating the physical subpage number based on the mapping and the requested virtual subpage number (When servicing an incoming TLB request, the TLB logic 220 first checks the TLB 210 to determine if a corresponding entry is present. If a miss occurs in the TLB 210, the TLB logic 220 checks the TLB prefetch buffer 240 to identify a hit. If a match is found, then a hit is reported, and the virtual address translation is supplied from the TLB prefetch buffer 240. In some embodiments, the TLB logic 220 may move the virtual address translation associated with a hit in the TLB prefetch buffer 240 into the TLB 210, however, in other embodiments, the entry will remain in the TLB prefetch buffer 240 until it is replaced by another prefetch. Storing the prefetched virtual address translation in the TLB prefetch buffer 240 avoids the replacement of an entry in the TLB 210 with the more speculative prefetch virtual address translation, paras 0036-0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “in response to receiving the requested virtual subpage number: compare the requested virtual subpage number with the speculated virtual subpage number; if the requested virtual subpage number matches the speculated virtual subpage number, determine the physical subpage 
As per dependent claim 6, Richter in combination with van Riel discloses the device of claim 1. Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches wherein the mapping comprises a set of precomputed translations each associating a precomputed virtual subpage number with a precomputed physical subpage number (Prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “wherein the mapping comprises a set of precomputed translations each associating a precomputed virtual subpage 
As per dependent claims 11-12, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
As per dependent claim 15, Richter in combination with van Riel discloses the method of claim 8. Richter teaches wherein the mapping is stored in the page table as a bit vector; and storing the mapping by copying the mapping from the page table to the TLB (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63. If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).  
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field endeavor, Desai teaches further comprising, for each virtual page number of the plurality of virtual page numbers: prior to storing the mapping associated with the virtual page number and in response to a translation lookaside buffer (TLB) miss, traversing a page table based on the virtual page number to identify the mapping in the page table (When servicing an incoming TLB 
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “further comprising, for each virtual page number of the plurality of virtual page numbers: prior to storing the mapping associated with the virtual page number and in response to a translation lookaside buffer (TLB) miss, traversing a page table based on the virtual page number to identify the mapping in the page table”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claims 5 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132